Citation Nr: 1646243	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  10-27 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for right and left upper and lower extremity peripheral neuropathy. 

4.  Entitlement to service connection for service connection for scar of the face and forehead.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in August 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  However, this period has expired without additional evidence being submitted to the record.

The claim for service connection for heart disease had been characterized by the RO as requiring the submission of new and material evidence, but is being considered de novo, for reasons which will be explained below.   


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran did not have service in Vietnam during the Vietnam Era or actual in-service herbicide exposure.

2.  The Veteran's diabetes mellitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.  

3.  The Veteran's current heart disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.  

4.  The Veteran does not have a currently diagnosed right or left upper or lower extremity peripheral neuropathy.

5.  Any scar of the face and forehead was not manifest in service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for heart disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for right and left upper and lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for scar of the face and forehead are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Diabetes mellitus, organic disease of the nervous system, arteriosclerosis, and cardiovascular-renal disease are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, or served between April 1, 1968 and August 31, 1971 in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Additionally, VA has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Specifically, an Air Force Veteran who served at Udorn Royal Thai Air Force Base as a security policeman, security patrol dog handler, or member of the security police squadron, or who was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, may be presumed to have been exposed to herbicide agents.  See VA Manual M21-1, IV.ii.1.H.5.  VA currently recognizes diabetes mellitus, peripheral neuropathy, and ischemic heart disease as presumptively associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).

Diabetes

The Veteran is attempting to service connect his diabetes mellitus on the basis of exposure to herbicides in service.  Under the law and regulations, diabetes mellitus can be presumptively linked to in-service herbicide exposure, and there is a presumption of herbicide exposure for Veterans who set foot in Vietnam during the Vietnam Era.  Direct and 1-year presumptive service connection is also possible.   

Service personnel records indicate that the Veteran was a Weapons Mechanic J46230 at Udorn Air Force Base starting on June 10, 1970.  

Service treatment records are silent for reference to the currently diagnosed diabetes mellitus, which was first diagnosed many years after service, and there is no evidence that it was manifest in service or to a degree of 10 percent within 1 year of separation from service or are otherwise related to service, and so service connection on a direct or 1-year presumptive basis is not warranted.  

The preponderance of the evidence also indicates that the Veteran did not set foot in Vietnam during the Vietnam Era to trigger the presumption of exposure to herbicides applicable to Veterans who set foot in Vietnam during the Vietnam Era.  The Veteran had at one point indicated that he served in Vietnam for about 3 months.  Later, he denied serving 3 months in Vietnam and instead indicated that he was there for a few days prior to and again after his service in Thailand.  He has also reported that he was on temporary assignment in Vietnam, and that he went there to escort planes through enemy lines.  The Veteran's service personnel records contain a travel voucher indicating the path he took from Hawaii to Thailand in June 1970, to begin his service in Thailand.  The travel voucher indicates that he traveled from Honolulu to Clark Air Base to Bangkok, and then from Bangkok to Udorn.  The Veteran clearly is not credible as he has submitted statements which glaringly and conspicuously are inconsistent with and contradict one another and the service personnel records; furthermore, the service information, including in November 2008, contains no indication of service in Vietnam.  The stark inconsistencies alone are sufficient to render the statements of no evidentiary weight regardless of the underlying reasons for the inconsistencies.  The Board finds that no satisfactory evidence of service in Vietnam has been submitted.

The preponderance of the evidence is also against a finding that the Veteran was actually exposed to herbicides during his service in Thailand, as claimed.  The Veteran has submitted statements including in December 2012 and testimony in August 2016 indicating that he worked on the flight line and close to the perimeter of the Base, loading, unloading, and disposing of bombs, and that his barracks were close to the perimeter fence, less than 50 meters from where unknown agents had been applied.  One photograph is labelled, "Looking thru perimeter wire of the bomb dump."  Permitting the presumption of exposure to herbicides based on a mere crossing of the perimeter is not within the intention of the rule permitting a presumption of exposure to herbicides for those whose duties were on or near the base perimeter, like security patrol dog handlers.  Collectively, the photographs demonstrate that his barracks were closer to the perimeter than the weapons arm and dearm site, and closer to the perimeter than the bomb dump road.  The photograph of his barracks shows that there were improvements including a road between it and the perimeter.  Based on the evidence, the Board does not consider the barracks, the arm and dearm site, or the bomb dump road to be near the air base perimeter such that herbicide exposure can be conceded.  

Official responses to requests for information indicate that there are no records of the Veteran's exposure to herbicides; that they were unable to document that the Veteran was exposed to Agent Orange or tactical herbicides during his tour of Udorn Air Force Base; that they were unable to indicate the Veteran's daily duty assignment locations and living quarters locations or daily personal activity locations; and that information did not report that the Veteran or other unit personnel assigned to the 432nd MMS or the 432nd TRW were exposed to Agent Orange or tactical herbicides while performing their daily duty assignments as munition maintenance personnel in and around unit aircraft.  

Additionally, while the provisions of M21-1 are in place and are for consideration, the service department did indicate in March 2016 that to date, available historical information does not document the use, testing, spraying, or storage of Agent Orange or other tactical herbicides at Udorn Air Force Base while the Veteran was there.  

The Veteran submitted a statement in January 2013, dated in November 2011, indicating that he observed the spraying of unknown agents by spraying equipment around the perimeter and the flight line, while in Thailand, and that he worked close to the perimeter in the weapons arm/dearm area and the bomb dump area.  The Veteran has submitted photographs of Udorn Air Force Base in January 2013, indicating that it had been defoliated.  Regardless, the only evidence of the Veteran's exposure to herbicides are his own statements.  As noted above, his statements regarding herbicide exposure have been found to lack credibility.  The Board notes that the Veteran did not raise the notion of exposure to herbicides while stationed at Udorn Air Force Base initially, instead reporting only that he was exposed to herbicides in Vietnam.  

In light of the above, the Board finds that service connection is not warranted for diabetes mellitus on either a direct or presumptive basis.  

Heart disease

The RO denied service connection for dilated cardiomyopathy in May 1993.  It informed the Veteran of its decision in June 1993 and of his right to appeal it, and he did not appeal it or submit new and material evidence within 1 year thereof.  Accordingly, that decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  In May 1993, the RO noted that the Veteran's dilated cardiomyopathy was not manifest in service or to a degree of 10 percent within 1 year of separation, and no evidence related it to service.  

Dilated cardiomyopathy was previously shown by the record, and the Veteran now has ischemic heart disease as reflected by a July 2008 heart catheterization which showed mild 3-vessel coronary artery disease.  Ischemic heart disease has been added to the list of diseases presumptively related to herbicide exposure pursuant to a regulation implemented after the prior final decision was rendered in May 1993.  Accordingly, the current claim for heart disease will be reviewed de novo, per Spencer v. Brown, 4 Vet. App. 283 (1993).  The Board has reviewed the RO's decisions concerning the claim and finds that it has essentially considered the merits of the claim, and so there is no prejudice to the Veteran in the Board proceeding with a discussion of the merits of the claim at this time.  

Service treatment records are silent for reference to heart disease, which was first diagnosed many years after service, and there is no evidence that it was manifest in service or to a degree of 10 percent within 1 year of separation from service or is otherwise related to service, and so service connection on a direct or 1-year presumptive basis is not warranted.  

Additionally, there is no satisfactory evidence of record, as explained above, indicating that the Veteran set foot in Vietnam during the Vietnam Era to trigger the presumption of herbicide exposure therein, or that he was exposed to herbicides while in Thailand.   

In light of the above, the Board finds that service connection is not warranted for heart disease on either a direct or presumptive basis.  

Right and left upper and lower extremity peripheral neuropathy

Service treatment records are silent for reference to peripheral neuropathy.  Additionally, there is no diagnosis of peripheral neuropathy of record, and a February 2010 VA medical record indicates that the Veteran denied numbness at that time.  In the absence of a currently diagnosed disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  In the event that the Veteran has peripheral neuropathy, there is no basis to service connection it under the applicable laws and regulations, as it was not manifest in service or to a degree of 10 percent within 1 year of separation, and has not been related to service.  Additionally, service in Vietnam or actual exposure to herbicides to presumptively connect it to service has not been satisfactorily demonstrated, as discussed above.  Accordingly, the Board finds that service connection is not warranted for right or left upper or lower extremity peripheral neuropathy.  

Scar of the face and forehead

Service treatment records include the December 1968 enlistment examination which noted the head, face, neck and scalp were "normal."  Under identifying body marks, scars, tattoos, the examiner checked "abnormal" and noted two one-inch scars on the forehead.  On service discharge examination in December 1970, the Veteran denied pertinent medical history, and his face, head, neck, scalp, and skin were noted to be normal following clinical evaluation.  Further, "identifying body marks, scars, tattoos" was noted to be normal.

In September 2008, the Veteran claimed service connection for scar of the face/forehead.  He advised VA to see his medical records, and reported that he was treated in Vietnam in 1971.  

The Board has reviewed the record and finds the preponderance of the evidence is against a finding that the Veteran has a face or forehead scar related to service.  The service treatment records indicate that the Veteran had two scars of the face/forehead when he entered service, and the service treatment records are silent as to any injury or trauma to the face or forehead that would have resulted in any additional scarring.  Further, at service separation, no scar of the face or forehead was found.  The Veteran did not report a scar at the time of his service discharge examination in December 1970, which was conducted at Chanute Air Force Base in Illinois after he returned from Thailand.  During that examination, his face and skin was examined, and no evidence of a scar of the face and/or forehead was found on examination at that time.  As discussed above, there is no acceptable evidence that the Veteran was in Vietnam during service.  In light of the above, the Board concludes that any current face and/or forehead scar was not manifest in service and is unrelated to service.  In light of the evidence, service connection is not warranted for scar of the face and forehead.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board would like to note that it is grateful to the Veteran for his honorable Vietnam Era service, and regrets that a more favorable outcome could not be reached.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for heart disease is denied. 

Service connection for right and left upper and lower extremity peripheral neuropathy is denied.

Service connection for scar of the face and forehead is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


